UNITED STATES DISTRICT COURT FILE pT eas
SOUTHERN DISTRICT OF TEXAS FEB 26
HOUSTON DIVISION 2019
David y, Bradley, Clerk f
UNITED STATES OF AMERICA § Court
§  CRIM.NO.:
v. §
§
DEANTHONY DOUCET, (01) §
AVERY JAMES (02), and §
MORGAN KANU-BRADLEY (03), §
§
Defendants. §
INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

COUNT ONE
(Assault on a Federal Officer)
Title 18 USC §§ 111(a)(1) and (b) and 2
On or about February 17, 2019, in the Houston Division of the Southern District of
Texas, the defendants,
DEANTHONY DOUCET,
AVERY JAMES, and
MORGAN KANU-BRADLEY
aiding and abetting one another, did intentionally use a deadly and dangerous weapon,
namely, a firearm, to forcibly assault, resist, oppose, impede, intimidate and interfere with
a person designated in Section 1114 of Title 18 of the United States Code, to wit, Special
Agent Darnell Smith of the Bureau of Alcohol, Tobacco, Firearms and Explosives, and did

intentionally cause bodily injury to Special Agent Darnell Smith, while Agent Smith was

engaged in the performance of his official duties as a special agent and employed by the
Bureau of Alcohol, Tobacco, Firearms and Explosives.

In violation of Title 18, United States Code, Section 111(a)(1) and 111(b) and
Section 2.

COUNT TWO
(Assault on a Federal Officer)
Title 18 USC §§ 111(a)(1) and (b) and 2

On or about February 17, 2019, in the Houston Division of the Southern District of

Texas, the defendants,
DEANTHONY DOUCET,
AVERY JAMES, and
MORGAN KANU-BRADLEY -

aiding and abetting one another, did intentionally use a deadly and dangerous weapon,
namely, a firearm, to forcibly assault, resist, oppose, impede, intimidate and interfere with
a person designated in Section 1114 of Title 18 of the United States Code, to wit, Special
Agent Taji Muttalib of the Bureau of Alcohol, Tobacco, Firearms and Explosives, while
Agent Muttalib was engaged in the performance of his official duties as a special agent and
employed by the Bureau of Alcohol, Tobacco, Firearms and Explosives.

In violation of Title 18, United States Code, Section 111(a)(1) and 111(b) and
Section 2.

COUNT THREE
(Robbery of a Person in Lawful Control and Custody of
Money of the United States)

Title 18 USC §§ 2114(a) and 2

On or about February 17, 2019, in the Houston Division of the Southern District of
Texas, the defendants,
DEANTHONY DOUCET,
AVERY JAMES, and
MORGAN KANU-BRADLEY
aiding and abetting one another, did intentionally take, by means of force and violence,
money of the United States, from Special Agent Taji Muttalib of the Bureau of Alcohol,
Tobacco, Firearms and Explosives, who was acting in an undercover capacity, while Agent
Muttalib had lawful charge, control, and custody of said money of the United States, that
is, Government funds intended for use during a controlled purchase of narcotics, and did
put Agent Muttalib’s life in jeopardy through the use of a dangerous weapon, to wit, a
firearm.
In violation of Title 18, United States Code, Section 2114(a) and Section 2.
COUNT FOUR
(Conspiracy to Interfere with Commerce by Robbery)
Title 18 USC § 1951(a)
INTRODUCTION

At all times material to this Indictment, drug trafficking is an inherently economic

enterprise and industry that affects interstate commerce.

On or about February 17, 2019, in the Houston Division of the Southern District of

Texas, the defendants,

DEANTHONY DOUCET,
AVERY JAMES, and
MORGAN KANU-BRADLEY
did knowingly combine, conspire, confederate and agree, with each other and with other
persons known and unknown to the Grand Jury, to obstruct, delay, and affect interstate
commerce, as that term is defined in Title 18, United States Code, Section 1951, and the
movement of articles and commodities in commerce, by robbery, as that term is defined in
Title 18, United States Code, Section 1951, in that the defendants did unlawfully conspire
to take and obtain United States currency in the custody and possession of Special Agent
Taji Muttalib of the Bureau of Alcohol, Tobacco, Firearms and Explosives, whom
defendants understood to be a drug trafficker, against Agent Muttalib’s will, by means of
actual and threatened force, violence, and fear of injury to his person.

In violation of Title 18, United States Code, Section 1951(a).

COUNT FIVE
(Interference with Commerce by Robbery)
Title 18 USC §§ 1951(a) and 2
On or about February 17, 2019, in the Houston Division of the Southern District of
Texas, the defendants,
DEANTHONY DOUCET,
AVERY JAMES, and
MORGAN KANU-BRADLEY
aiding and abetting one another, did knowingly and unlawfully obstruct, delay, and affect
interstate commerce, as that term is defined in Title 18, United States Code, Section 1951,

and the movement of articles and commodities in such commerce, by robbery, as that term

is defined in Title 18, United States Code, Section 1951, in that the defendants did
4
unlawfully take and obtain United States currency in the custody and possession of Special
Agent Taji Muttalib of the Bureau of Alcohol, Tobacco, Firearms and Explosives, whom
defendants understood to be a drug trafficker, against Agent Muttalib’s will, by means of
actual and threatened force, violence, and fear of injury to his person.

In violation of Title 18, United States Code, Section 1951(a) and Section 2.

COUNT SIX
(Possession of a Firearm in Furtherance of a Crime of Violence)
Title 18 U.S.C. § 924(c)(1)(A)(ii) and 2

On or about February 17, 2019, in the Houston Division of the Southern District of

Texas, the defendants,
DEANTHONY DOUCET,
AVERY JAMES, and
MORGAN KANU-BRADLEY

aiding and abetting one another, did knowingly brandish, carry and use a firearm, during
and in relation to crimes of violence for which they may be prosecuted in a Court of the
United States, to wit: the crimes charged in Counts One and Two (Assault on a Federal

Officer) of this Indictment.

In violation of Title 18 United States Code, Section 924(c)(1)(A)(ii) and Section 2.

Notice of Criminal Forfeiture
Pursuant to Title 18 United States Code, Section 924(d)(1) and Title 28,

United States Code, Section 2461, the United States hereby gives notice that all
firearms and ammunition involved in or used in the commission of the offense in
violation of Title 18, United States Code, Section 924(c)(1)(A)(ii) charged in Count
Six, are subject to forfeiture, including but not limited to, the following:
1. Glock, Model 26, 9mm pistol, serial number BRX257, manufactured outside
the State of Texas.
2. Taurus, Model PT 24/7, .40 Smith and Wesson caliber, serial number
SCS13088, manufactured outside the State of Texas.

3. Any and all ammunition.

A TRUE BILL: na /

ORIGINAL SIGNATURE ON FILE

FRE PERSOF OF THEXSRAND TURY

RYAN K. PATRICK
United States Attorney

By: Fe —

Richard W. Bennett

Assistant United States Attorney
1000 Louisiana, Suite 2300
Houston, Texas 77002

(713) 567-9000 Phone

(713) 718-3300 Fax
